 


109 HRES 277 IH: Expressing the sense of the House of Representatives that due to the allegations of fraud, mismanagement, and abuse within the United Nations oil-for-food program, the growing record of human rights abuses by United Nations personnel in the Democratic Republic of the Congo, and the lack of action by the United Nations in response to the genocide in the Darfur region of the Sudan, Kofi Annan should resign from the position of Secretary General of the United Nations to help restore confidence in the organization.
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 277 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Wicker (for himself, Mr. Barrett of South Carolina, Mr. Linder, Mr. Gohmert, Mr. Carter, Mrs. Cubin, Ms. Foxx, Mr. Bartlett of Maryland, Mr. Chabot, Mr. Gutknecht, Mr. Pitts, Mr. Garrett of New Jersey, Mr. Akin, Mr. Mario Diaz-Balart of Florida, Mr. Istook, Mr. Pence, Mr. Sam Johnson of Texas, Mr. Cantor, Mr. Feeney, Mr. Shadegg, Mr. McHenry, Mr. Marchant, Mr. Tiahrt, Mrs. Myrick, Mr. Goode, Mr. Doolittle, Mr. Goodlatte, Mr. Cole of Oklahoma, Mr. Rogers of Michigan, Mr. Blunt, Mr. Sessions, Mrs. Drake, Mr. King of Iowa, Mr. Davis of Kentucky, Mr. Neugebauer, Mr. Miller of Florida, Mr. Taylor of Mississippi, Mr. Bishop of Utah, Ms. Ginny Brown-Waite of Florida, Mr. Ney, Mr. Wamp, Mr. Burton of Indiana, Mr. Aderholt, Mr. Jones of North Carolina, Mr. Renzi, Mr. Pombo, Mr. Duncan, Mr. Culberson, Mr. Ryun of Kansas, and Mr. Buyer) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that due to the allegations of fraud, mismanagement, and abuse within the United Nations oil-for-food program, the growing record of human rights abuses by United Nations personnel in the Democratic Republic of the Congo, and the lack of action by the United Nations in response to the genocide in the Darfur region of the Sudan, Kofi Annan should resign from the position of Secretary General of the United Nations to help restore confidence in the organization. 
  
Whereas the United Nations has become the center of global scandals of international importance; 
Whereas the United Nations oil-for-food program has been the subject of four investigations by the United States Congress, three Federal investigations, and a commission of inquiry appointed by the United Nations; 
Whereas under the supervision of the United Nations, Saddam Hussein illicitly accumulated more than $7,500,000,000 in contravention of the oil-for-food program and in violation of United Nations sanctions; 
Whereas an independent investigation committee created by the United Nations concluded that Benon Sevan, the Executive Director of the United Nations Iraq Program who was personally appointed by United Nations Secretary General Kofi Annan, illegally collected and transferred oil vouchers to a personal acquaintance, resulting in $1,500,000 in revenue for the African Middle East Petroleum Company; 
Whereas the United Nations mission in the Democratic Republic of the Congo is the second largest United Nations peace keeping mission in the world with more than 15,000 United Nations personnel; 
Whereas United Nations personnel have been accused of more than 150 human rights violations against Congolese refugees, including sexual exploitation, child trafficking, rape, and other forms of sexual abuse; 
Whereas the genocide in the Darfur region of the Sudan has become one of the worst humanitarian crises in the world; 
Whereas the lack of action by the United Nations in response to the tragedy in the Sudan represents a failure to meet the goals established by the Charter of the United Nations; 
Whereas the oil-for-food program, the United Nations mission in the Democratic Republic of the Congo, and the lack of action by the United Nations in response to the genocide in the Darfur region of the Sudan have all occurred under the leadership of Secretary General Kofi Annan; 
Whereas it is crucial for the international community to have confidence that operations under the authority of the United Nations are executed in a responsible and credible manner; and 
Whereas the leadership of United Nations Secretary General Kofi Annan does not provide the necessary confidence to the international community: Now, therefore, be it 
 
That it is the sense of the House of Representatives that due to the allegations of fraud, mismanagement, and abuse within the United Nations oil-for-food program, the growing record of human rights abuses by United Nations personnel in the Democratic Republic of the Congo, and the lack of action by the United Nations in response to the genocide in the Darfur region of the Sudan, Kofi Annan should resign from the position of Secretary General of the United Nations to help restore confidence in the organization. 
 
